PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/670,604
Filing Date: 31 Oct 2019
Appellant(s): Rose et al.



__________________
Vincent M. Deluca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

 	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. “An Algorithm to Perform the Rank Filter and Its Applications” in view of Williams (2012/0002876).
 	As per claims 1,9 and 12,  Nakayama disclose in figure 2 a method, implemented in hardware logic, for generating and selecting a number, the method comprising: performing a MSB-first iterative generating process (inherent circuitry and corresponding process for sequentially generating bit-slices aJ from most significant bit (MSB) slice to least significant (LSB) slice to the rank filter circuit) for generating a set of n (z) numbers; concurrently with performing the MSB-first iterative generating process for generating the set of n numbers, performing a MSB-first iterative selection process (rank filter circuit and its corresponding process) to select either an ith (Tth) largest or a pth smallest number from the set of n numbers, where i, p and n are integers; and outputting data indicative of the selected number (output m).  It is noted that Nakayama et al. does not disclose in response to the MSB-first iterative selection process determining that a particular one of the numbers of said set of n numbers will not be the th  largest from the set of numbers that would speed up the computation, reduce the amount of circuitry and the amount of data considered in subsequent processing, and thus to reduce the power consumption and processing time, by identifying, in each iteration, numbers that have active bits differing from the active bit of the selected number as no longer in play and consideration in further computations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rank order filter circuit of Nakayama to identify numbers that have active bits differing from the active bit of the selected number as no longer in play and consideration in further computations as taught by Williams in order to reduce the power consumption.  Further, since the identified numbers are no longer in play and consideration in further computations, halting the generation of identified number to the rank order filter circuit would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to further reduce the power consumption.  Regrading to claim 12, the recitations of an integrated circuit manufacturing system comprising well-known components for manufacture a processing circuit such as  a computer readable storage medium having stored therein a computer readable description of an integrated circuit that describes a processing unit; a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an 
 	As per claim 2, the mere recitation that the MSB-first iterative generating process is a CORDIC (Coordinate Rotation Digital Computer) process or an Online Arithmetic process would have been an obvious application and field of use limitation.  
 	As per claims 3 and 10, Nakayama discloses in figure 2 performing the MSB-first iterative selection process comprises performing a plurality of iterations, wherein each of the iterations comprises: summing (by column adder) a bit from each of the numbers of the set to generate a summation result, wherein all the bits being summed occupy an identical bit position within their respective number; comparing the summation result to a threshold value (by adder), wherein the threshold value is calculated based on i (T) or p; setting, based on an outcome of the comparison, a bit (mj) of the selected number; and for each of the numbers of the set, based on the outcome of the comparison and a value of the bit from the number, selectively updating a bit (aJ) in the number occupying a next bit position.  
 	As per claims 4 and 11, Nakayama discloses in figure 2 in a first iteration, a most significant bit from each of the numbers of the set is summed and a most significant bit of the selected number is set and each subsequent iteration sums bits occupying successive bit positions in their respective numbers and sets a next bit of the selected number (see Algorithm 3).  
th (Tth) largest number from the set of n numbers and the threshold value is equal to i. Noting that the ith largest number is also the pth smallest number from the set of n where i equals to (n-p) or (n-p+1).  
 	As claim 7, Nakayama discloses each of the n numbers of the set, if fully generated, are m-bit (k-bit) numbers (see Algorithm 3).  
 	As per claim 8, Nakayama discloses outputting data indicative of the selected number comprises either: outputting the selected number; or outputting an indication of the position, within the set of n numbers, of the selected number.  

NEW GROUNDS OF REJECTION

 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
Claims 1-12 are directed to a method (1-8), and systems (9-12). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  However, the claimed invention is directed to an abstract idea without significantly more for the reasons set for below.


The claims 1, 9 and 12 recite:
performing a MSB-first iterative generating process for generating a set of n numbers, which can be performed by human thought mentally and/or with pencil and paper such writing down a corresponding bit from each number for each iteration, and in which a MSB-first iterative generating process may also be a computing process according to mathematical relationships or formulas such as CORDIC process and Online arithmetic process recited in claim 2;   
concurrently with performing the MSB-first iterative generating process for generating the set of n numbers, performing a MSB-first iterative selection process to select either an ith largest or a pth smallest number from the set of n numbers, where i, p and n are integers, which as disclosed in the specification, is a computing process according to according to mathematical relationships or formulas including calculations of sum and comparison of values as recited in claim 3, and which clearly can be performed by human thought mentally and/or with pencil and paper;
in response to the MSB-first iterative selection process determining that a particular one of the numbers of said set of n numbers will not be the selected number, halting the generation of said particular number by said MSB-first iterative generating process after at least one of the bits of said particular number has been generated and before all of the bits of said particular number have been generated, which can be performed by human thought mentally or with pencil and paper, e.g. by observing and stop writing down bits of numbers that will not be the selected number; and 

 	Therefore, claims 1,9 and 12 clearly recite both mental process and mathematical concept, and thus fall within both “Mental Process” and “Mathematical Concept” of abstract idea.

Step 2A: Prong 2 analysis:
Claims 1,9 and 12 fail to recite additional elements that integrate the abstract idea into a practical application. The additional elements such as hardware logic in claim 1, a processing unit, a generation logic unit implemented in hardware and a selection logic unit implemented in hardware in claims 9 and 12, an integrated circuit manufacturing system, and a computer readable storage medium in claim 12, are recited at a high level of generality that both individually and in combination amount to no more than a recitation of generic computer invoked merely as a tool for implementing the abstract idea, and therefore fail to constitute an integration of the abstract idea into a practical application.   Further, the recitation of a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a processing unit, a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the processing unit; and an integrated circuit generation system configured to manufacture the processing unit according to the circuit layout 

Step 2B analysis:
The claims 1,9 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as hardware logic in claim 1, a processing unit, a generation logic unit implemented in hardware and a selection logic unit implemented in hardware in claims 9 and 12, an integrated circuit manufacturing system and a computer readable storage medium in claim 12 are recited at a high level of generality that both individually and in combination, are no more than a recitation of generic computer invoked merely as a tool for implementing the abstract idea.  Further, the recitation of a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a processing unit,  a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the processing unit; and an integrated circuit generation system configured to manufacture the processing unit according to the circuit layout description in claim 12 are well-known understood, routine, or conventional activities.  See MPEP §  2106.05(d) II, iv. Storing and retrieving information in memory; Charles Jr. et al. “Very Large Scale Integrated Circuitry”, Bright Hub Engineering “How are Integrated Circuits Made? Construction of Integrated Circuits”, and Ekekwe “Integrated Circuit Design Flow”.

Thus, claims 1,9 and 12 are not patent eligible as being directed to an abstract idea without significantly more.

Claims 2-8 and 10-11 are rejected for at least the reasons provided with respect to claims 1 and 9.
Claims 2-8 and 10-11 merely recite mathematical concepts that further mathematically limit the mathematical concepts recited in claims 1 and 9, such as CORDIC process or Online Arithmetic process in claim 2, summing, comparing, setting and updating bits based on the comparison in claims 3,4 and 10-11, and defining input and output numbers in claims 5-7, and outputting the result of the computing process in claim 8.  The claims do not further recite additional elements that would require further analysis under Steps 2A prong 2 and Step 2B. Therefore, claims 2-8 and 10-11 fail to recite additional elements that, both individually and in combination, integrate the abstract idea in to practical application, or provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself. 



(2) Response to Argument
In response to appellant’s argument on page 5, last paragraph, that the claimed process is iterative that is nowhere described or suggested by Nakayama or William, the examiner respectfully submits that the algorithm 3 Nakayama is clearly an iterative process that in each iteration J, for J= 1 to K, selects a bit J for the selected number, and the hardware logic disclosed in figure 2 is to implement the algorithm 3.
In response to appellant’s arguments on page 8 regarding the Advisory action, the examiner respectfully submits that the identified numbers, when read in light of the Final Office action, and in the response to the Final Office action, clearly refers to numbers AE not the output M that are identified as no longer in play and consideration in further computations as taught by Williams that have active bits aEj differ from bit mj of the selected number. Consequently, appellant’s arguments on page 9,1) regarding interpreting the identified number as the output number M in not  applicable.
 	In response to appellant’s arguments on pages 6, 7 and 10-11, the examiner respectfully submits that the algorithm 3 uses two flags IE and gE initially set to 1 and 0, respectively (
    PNG
    media_image2.png
    24
    340
    media_image2.png
    Greyscale
) for each input AE to derive fE (
    PNG
    media_image3.png
    26
    180
    media_image3.png
    Greyscale
) in each iteration for sum N (
    PNG
    media_image4.png
    39
    133
    media_image4.png
    Greyscale
).   It is clear from the algorithm 3 that as long as IE and gE are at their initial values, fE will be equal to current bit aE of AE (according to eq. at line 3.).  However, once fE is first different than the output bit mj of the selected number, that is the current bit aE is first different than the output bit mj, either flag IE changes to 0 (
    PNG
    media_image5.png
    22
    340
    media_image5.png
    Greyscale
) inherently indicating AE less than and not the selected number as mj = 1 but aE = fE= 0, or flag gE changes to 1 ( 
    PNG
    media_image6.png
    22
    348
    media_image6.png
    Greyscale
) inherently indicating E greater than and not the selected number as mj = 0 but but aE = fE= 1.  The changes remain for the rest of iterative process as there is no circumstance in the algorithm for them to change back their initial values, and for gE changes to 1 when fE= 0.  In addition, once IE changes to 0s or gE changes to 1, fE will equal to 0 ( fE = 0. aEj  + 0= 0) or 1 ( fE = 1. aEj  + 1= 1), respectively, regardless the value of bit aEj  (according to lines 3) for the remaining cycles of the iterative process.  As bit aEj  of the correspond input AE does not affect fE, and thus does not affect the sum N and thus the 3selected number, the corresponding input AE can be considered as no longer in play and consideration in further computations in view of Williams, that is not necessary needed for further computations to provide an valid outcome.  Therefore, the examiner does not agree with applicant assertion that the iterative process of Nakayama must take into account every bit aEj  in each input number AE in its calculation in order to provide an valid outcome. 
 	As Williams discloses in figures 2 and 3 an iterative process for select an ith  largest from the set of numbers that would speed up the computation, reduce the amount of circuitry and the amount of data considered in subsequent processing and thus to reduce the power consumption and processing time, by identifying, in each iteration, numbers that have active bits differing from the active bit of the selected number as no longer in play and consideration in further computations, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rank order filter circuit of Nakayama to identify numbers AE that have active bits aEj differing from the active bit mj of the selected number, e.g. by detecting a change in flags, by the comparison mj and fE or by directly comparing aEj and mj,, as no longer in play and consideration in further computations as taught by 
Regarding Appellant’s assertion that the proposed modification of Nakayama comes not from the disclosure of William but from an effort reconstruct the claimed invention in hindsight after having read the present application and claims (page 8).  The examiner disagrees.  it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	In response to appellant’s arguments on page 8 that Nakayama also fails to disclose the feature of “concurrently with performing the MSB-first iterative generating process for generating the set of n numbers, performing a MSB-first iterative selection process to select either an i” largest or a p” smallest number from the set of n numbers,” The examiner respectfully submits that claims 1, 9 and 12 do no clearly define the MSB-first iterative generating process.  Thus, it is interpreted as a process that generates bit by bit of number(s) starting from the MSB.  In figure 2 of Nakayama, the rank filter circuit, as reproduced below, clearly for each cycle of iteration j, is provided with a bit slice (a1j - aZj) having one bit aEj from each number AE starting from the MSB (MSB-first), Ej from each number AE starting from the MSB to the rank filter circuit in each cycle for performing iterative selection process.  The inherent circuitry and its corresponding process clearly can be seen a MSB-first iterative generating process for generating the set of numbers in parallel, but bit by bit serially from each number to the rank filter circuit concurrently with performing a MSB-first iterative selection process by the rank filter circuit to select either an i” largest or a p” smallest number from the set of n numbers as claimed.  The examiner also disagrees with appellant’s argument that the rank filter circuit of Nakayama requires the input numbers to have been already generated before the iterative selection process is carried out.  This is because the rank filter circuit disclosed in figure 2 performs the iterative selection process on only one bit from each number in each cycle.  Therefore, it is not required the input numbers to have been already generated before the iterative selection process is carried out.   Noting that in Algorithm 3, the definitions of not only input variable AE but also output variable M before the iteration, clearly do not mean that the input numbers and the output number have been already generated before the iterative selection process is carried out.

    PNG
    media_image7.png
    954
    789
    media_image7.png
    Greyscale












This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


Respectfully submitted,
/CHUONG D NGO/           Primary Examiner, Art Unit 2182   
                                                                                                                                                                                          
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/JOHN R COTTINGHAM/           Director, Art Unit 2100                                                                                                                                                                                                                                                                                                                                                                                      
Conferees:
/JYOTI MEHTA/           Supervisory Patent Examiner, Art Unit 2182   

/KEVIN L ELLIS/           Primary Examiner  

                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


Attachment: PTO-892